Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-34 are all the claims.
2.	Claim 26 is a Swiss-type "use" claim that is not statutory subject matter under 35 USC 101. It is requested that Applicants bring the claim into compliance under US practice or to cancel the claim. For this reason, the claim is not restricted herein.
3.	Claim 34 is objected to in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. For this reason, the claim is not restricted herein.
4.	Claim 23-25 and 27-28 are intended use or method of treatment claims which are provisionally restricted for purposes of compact prosecution as method of treatment claims. Should Applicants object to the restriction, they are invited to clarify the subject matter of those claims.
5.	Claim 22 depends form Claim 1 being drawn to a trispecific antibody. However, Claim 22 is drawn to a bispecific antibody, and is restricted under the first group set forth below. Should Applicants object to the restriction, they are invited to clarify the subject matter of the claim.
6.	The telephone message left by Yen Shi (phone # 408-517-5726 on 6/30/2022) inquiring into receipt of the Notice of Non-Compliance of 4/4/2022 is hereby acknowledged. A bona fide effort was made to contact Ms. Shi on July 1, 2022 with a voice mail recording that no such voicemail box had been created under the given number. The list of attorneys of record for the instant application does not include the name of the individual for Yen Shi. The following named attorneys on the correspondence for this application, Samuel Kias (e.g., Preliminary amendment of 12/20/2019) and Charles Sholtz (e.g. Preliminary amendment of 6/11/2020) are not on the list of attorneys of record.

Election/Restriction
7.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, 29-33, drawn to a trispecific antibody specifically binding to HER2 and a blood-brain barrier receptor (BBB-R), comprising a first monovalent antigen binding site specific for extracellular domain II of HER2 and a second monovalent antigen binding site specific for extracellular domain IV of HER2, and a third monovalent antigen binding site specific for a BBB-R; a pharmaceutical; a nucleic acid sequence comprising a sequence encoding a heavy chain of the trispecific antibody of claim 1; a nucleic acid sequence comprising a sequence encoding a light chain of the trispecific antibody of claim 1; an expression vector; a transfected host cell; a method for producing the trispecific antibody, classified in C07K 16/32 or C12N 9/0002.
II. Claim 23-25 and 27-28, drawn to a method treating an individual having cancer comprising administering to the individual an effective amount of the trispecific antibody of claim 1, classified in A61K 2039/507.
The inventions are independent or distinct, each from the other because:
8.	Inventions of Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of treatment can be practiced with a materially different product than instantly claimed.
9.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 -the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional VH/VL antibodies and Camellid antibodies in addition to recombinant hybrid antibodies. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
- the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
11.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643